Citation Nr: 0329480	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  03-24 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to nonservice-connected death pension benefits. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1959 to June 
1974.  He died in October 1998; the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating action of the RO that 
denied entitlement to Dependency and Indemnity Compensation, 
Death Pension and Accrued benefits.  A notice of disagreement 
as to the denial of pension benefits was received in April 
2000.  A statement of the case was issued in June 2003.  A 
substantive appeal was received from the appellant in August 
2003.  


REMAND

In a statement received at the RO in August 2003, the 
appellant requested that she be scheduled for a hearing 
before a Board Member (Veterans Law Judge) at the RO (Travel 
Board Hearing).  In a letter dated September 10, 2003, the RO 
notified the appellant that her appeal was being certified to 
the Board, and that she had 90 days from the date of the 
letter within which to, among other things, request a 
hearing.  In a letter forwarded to the Board from the RO in 
October 2003, the appellant reiterated her earlier request 
for a Travel Board hearing.  Given her timely request, the 
Board finds the hearing must be scheduled.  See 38 C.F.R. 
§ 20.704 (2003).  

Since such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 38 C.F.R. §§ 
20.704, 20.1304.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the appellant for a Travel Board 
hearing in accordance with her request.  
Unless the appellant indicates, 
preferably, in a signed writing, that the 
requested hearing is no longer desired, 
the hearing should be held, and the 
claims file thereafter transferred to the 
Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




